Francis T. Murphy, Jr., J.
This is an application to require the respondents to issue orders for rent increases in proceedings pending before them. It appears that the applications were filed between January 24, 1962 and April 12, 1962. Since the institution of this application, on February 4, 1963, there has been some activity on respondent’s part. One matter was determined on March 22, 1963, another on April 17, 1963 and two others are being presently considered. There has been an inordinate delay in the processing of these proceedings. This is not excused by the transfer of jurisdiction from the State to the City government. While such transfer has necessarily caused some delay, it is inconceivable for the respondents to take over a year to dispose of a landlord’s application, at the local rent office level. Such delay causes an irreparable loss to the petitioner, especially if it is subsequently determined that increases are in order. It may be that respondents are not *904making the most efficient use of their personnel. On the court calendar for the day this motion appeared, there were three matters concerning respondent, answered by three different attorneys. It would seem that greater office efficiency would have been obtained had one attorney handled these matters thus permitting the other two to process claims which are presently pending.
In any event, these matters should be processed with greater diligence and without inexcusable delay. Accordingly, the petition is granted to the extent that the matters are remanded to the respondents for immediate determination.